Exhibit 10.28

ALTRIA GROUP, INC.

Financial Counseling Program

Altria Group, Inc. has a program that has existed since January 1, 1980 to
provide for financial counseling services for key executives. This program
currently provides for reimbursement to senior management or payment directly to
the chosen advisor for expenditures they incur in connection with their personal
financial and estate planning and preparation of tax returns for them and/or
their dependent children, subject to the following annual limits:

 

1. $15,000 for the Chairman and Chief Executive Officer;

 

2. $10,000 for salary bands B and C; and

 

3. Lesser amounts for certain subordinate salary bands.

Rather than limit individuals to specific advisors, each eligible executive may
seek his own reputable advisor to perform such services. Reimbursement shall be
limited to the services set forth above and will not include, for example, fees
related to the execution of financial transactions (e.g., a broker’s fee for the
purchase and/or sale of a mutual fund or individual stock). Also, it shall be
necessary for invoices to reflect in reasonable detail the nature and extent of
the services performed.

Payments by Altria Group, Inc. under this program will be included in the
executive’s taxable compensation in the year in which reimbursement occurred.

 